PER CURIAM.
The state appeals the dismissal of an information based on the trial court’s finding of selective enforcement and other alleged misconduct on the part of the state. We reverse because the record does not support such a finding of selective enforcement or other misconduct. The appellees have failed to show that they were prosecuted because of an unjustifiable or arbitrary classification or that they were singled out for prosecution. Bell v. State, 369 So.2d 932 (Fla.1979); United States v. Greene, 697 F.2d 1229 (5th Cir.1983).
REVERSED and REMANDED.
HERSEY, C.J., and DELL and STONE, JJ., concur.